Merrell, J.
(dissenting):
The provisions of the Building Zone Resolution of 1916, as amended,- prohibiting the use of any building or premises for and the erection within a business district of a garage intended to be used for more than five motor vehicles is in derogation of the common-law rights of the petitioners, and must be strictly construed. (Woollcott v. Shubert, 217 N. Y. 212, 220; Apex Leasing Co. v. Litke, 173 App. Div. 323; affd., 225 N. Y. 625.) Thus construed, I think there has been no violation of the Building Zone Resolution in question. The petitioners have erected and are about to erect on separate lots one-car garages. The proposed garages are unconnected and are separately numbered, and are intended to be leased out separately and are not to be operated otherwise than individually. ' Under such circumstances I do not think there has been any violation of the Building Zone Resolution.
I, therefore, dissent from the majority of the court and vote to affirm the orders of the Special Term annulling the determination of the board of appeals in respect to the revocation of building permits to the petitioners.
In each case: Order reversed, with ten dollars costs and disbursements, the certiorari order dismissed and the determination of the defendants confirmed, with fifty dollars costs.